 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                          Case No.: 18-mj-20112-KSC-H-1
12
                              Plaintiff-Appellee,
13                                                      ORDER AFFIRMING
     v.                                                 MAGISTRATE JUDGE
14
     ISAIAS RIVAS-VILLARREAL,                           CONVICTION AND JUDGMENT
15
                           Defendant-Appellant.
16
17
18         On July 26, 2018, Defendant Isaias Rivas-Villarreal filed a notice of appeal to the
19   district court. (Doc. No. 10.) The appeal is timely, and the Court has jurisdiction over the
20   appeal pursuant to 18 U.S.C. § 3402.
21                                          Background
22         On July 11, 2018, Defendant was arrested approximately 200 yards north of the
23   United States/Mexico border and 9.3 miles east of the Tecate, California Port of Entry.
24   (Doc. No. 1 at 2.) Defendant stated that he is a citizen of Mexico without any immigration
25   documents that would allow him to legally enter or remain in the United States. (Id.)
26         On July 12, 2018, the Government filed a criminal complaint charging Defendant
27   with being “an alien, [who] did knowingly elude examination and inspection by
28   Immigration Officers, a misdemeanor; in violation of Title 8, United States Code, Section

                                                    1
                                                                                      92-cr-00396-H
 1   1325(a)(2).” (Doc. No. 1 at 1.) On July 12, 2018, Defendant appeared before the
 2   Magistrate Judge and entered a plea of guilty to the single count for violation of 8 U.S.C.
 3   § 1325(a)(2) in the complaint. (Doc. No. 3.) During his Rule 11 plea colloquy, Defendant
 4   admitted: (1) that he was not a citizen of the United States; and (2) that he entered the
 5   United States “by jumping the border fence.” (Doc. No. 9 at 79.) The Magistrate Judge
 6   accepted Defendant’s guilty plea and subsequently sentenced Defendant to time served.
 7   (Id. at 112; Doc. Nos. 3, 4.) During this hearing, Defendant’s counsel joined in objections
 8   to the criminal proceedings on the basis that, among others, they violated the Equal
 9   Protection Clause and the Due Process Clause of the United States Constitution. (Doc. No.
10   9 at 31, 33, 36-37.)
11         The Magistrate Judge entered a final judgment on July 12, 2018. (Doc. No. 4.)
12   Fourteen days later, on July 26, 2018, Defendant filed a timely notice of appeal. (Doc. No.
13   10.) See Fed. R. Crim. P. 58(g)(2)(B) (setting forth a 14-day deadline for filing an appeal
14   from a magistrate judge’s judgment of conviction).
15                                           Discussion
16         “In all cases of conviction by a United States magistrate judge an appeal of right
17   shall lie from the judgment of the magistrate judge to a judge of the district court of the
18   district in which the offense was committed.” 18 U.S.C. § 3402. Federal Rule of Criminal
19   Procedure 58(g)(2)(B) provides: “[a] defendant may appeal a magistrate judge’s judgment
20   of conviction or sentence to a district judge within 14 days of its entry.” Fed. R. Crim. P.
21   58(g)(2)(B).
22         On appeal, Defendant argues that his conviction should be vacated because his
23   criminal proceedings violated the Equal Protection Clause and the Due Process Clause of
24   the United States Constitution. (Doc. No. 16 at 1, 7.) Specifically, Defendant argues that
25   his criminal proceedings violated his equal protection and due process rights because
26   criminal defendants charged with violating 8 U.S.C. § 1325 are not prosecuted through the
27   district’s misdemeanor court – the Central Violations Bureau (“CVB”) court – or the
28   district court’s felony calendar. (Id. at 7-16.) In response, the Government argues that

                                                  2
                                                                                      92-cr-00396-H
 1   Defendant’s constitutional claims fail. (Doc. No. 17 at 7-15.)
 2         Defendant argues that the Court’s adjudication of his criminal proceedings through
 3   a 8 U.S.C. § 1325 specific calendar rather than through the CVB court or the district court’s
 4   felony calendar violates his equal protection rights because Defendant and others charged
 5   with violating 8 U.S.C. § 1325(a)(2) are, by definition, set apart on the basis on their
 6   alienage and national origin. (Doc. No. 16 at 13-14.) The Ninth Circuit has explained:
 7   “However, there is a distinction between statutes which classify based on alienage and
 8   statutes which classify based on criminal actions. Given Congress’ plenary power over
 9   immigration, imposing different rules on immigrants versus citizens does not in itself create
10   a suspect classification.” United States v. Mendoza-Hinojosa, 216 F.3d 1085, at *2 (9th
11   Cir. 2000) (citing Fiallo v. Bell, 430 U.S. 787, 792 (1977)). Here, the statute at issue, 8
12   U.S.C. § 1325(a)(2), prohibits “[a]ny alien” from “elud[ing] examination or inspection by
13   immigration officers.” The statute creates a classification based upon specific criminal
14   action, “elud[ing] examination or inspection by immigration officers,” and not alienage.
15   See United States v. Mazariegos-Ramirez, No. 18MJ22276-WQH, 2019 WL 338923, at *2
16   (S.D. Cal. Jan. 28, 2019) (“[8 U.S.C. § 1325(a)(2)] creates a classification based upon
17   criminal action and not alienage.”). Thus, the statute and the Court’s calendaring of those
18   charged with violating that statute do not create a suspect classification.
19         “Non-suspect classifications are ‘constitutionally valid if there is a plausible policy
20   reason for the classification, the legislative facts on which the classification is apparently
21   based rationally may have been considered to be true by the governmental decisionmaker,
22   and the relationship of the classification to its goal is not so attenuated as to render the
23   distinction arbitrary or irrational.’” Allied Concrete & Supply Co. v. Baker, 904 F.3d 1053,
24   1060 (9th Cir. 2018). “‘Further, because the classification is presumed constitutional, the
25   burden is on the [party] attacking the legislative arrangement to negative every conceivable
26   basis which might support it.’” Id. at 1060-61. Here, Defendant has failed to negate every
27   conceivable basis to support prosecuting him for violation of § 1325(a)(2) in the district
28   court rather than the CVB court. Prosecuting § 1325(a)(2) defendants through a § 1325

                                                   3
                                                                                       92-cr-00396-H
 1   specific calendar serves the legitimate interest of conserving judicial resources and
 2   promoting judicial efficiency. See Bankers Life & Cas. Co. v. Crenshaw, 486 U.S. 71, 82
 3   (1988) (recognizing the conservation of judicial resources as a legitimate government
 4   interest); see also United States v. W.R. Grace, 526 F.3d 499, 509 (9th Cir. 2008)
 5   (“[D]istrict courts have inherent power to control their dockets. Further, judges exercise
 6   substantial discretion over what happens inside the courtroom. We have accepted that [a]ll
 7   federal courts are vested with inherent powers enabling them to manage their cases and
 8   courtrooms effectively and to ensure obedience to their orders.” (citations and internal
 9   quotation marks omitted)). As a result, Defendant’s equal protection claim fails.
10         Defendant also argues that the Court’s adjudication of his criminal proceedings
11   through a § 1325 specific calendar violates his substantive and procedural due process
12   rights. (Doc. No. 16 at 14-16.) The Court rejects this argument. “‘[S]ubstantive due
13   process’ prevents the government from engaging in conduct that ‘shocks the conscience’
14   or interferes with rights ‘implicit in the concept of ordered liberty.’” United States v.
15   Salerno, 481 U.S. 739, 746 (1987) (citations omitted). Thus, in order to establish a
16   violation of substantive due process, a claimant must show that “the behavior of the
17   governmental officer is so egregious, so outrageous, that it may fairly be said to shock the
18   contemporary conscience.” Cty. of Sacramento v. Lewis, 523 U.S. 833, 847 (1998); see
19   Rochin v. California, 342 U.S. 165, 172–73 (1952). “[This] ‘shock the conscience’
20   standard erects a high hurdle for would-be claimants.” Aguilar v. U.S. Immigration &
21   Customs Enf’t Div. of Dep’t of Homeland Sec., 510 F.3d 1, 21 (1st Cir. 2007); accord Ms.
22   L. v. U.S Immigration & Customs Enf’t, 302 F. Supp. 3d 1149, 1166 (S.D. Cal. 2018).
23   Prosecution for violation of 8 U.S.C. § 1325(a)(2) in the district court through a § 1325
24   specific calendar rather in the CVB court falls well short of “shocking the contemporary
25   conscience.” As a result, Defendant’s substantive due process claim fails.
26         Defendant’s procedural due process claim also fails. “A procedural due process
27   claim has two elements.” Franceschi v. Yee, 887 F.3d 927, 935 (9th Cir. 2018). The
28   claimant must demonstrate: “‘(1) a deprivation of a constitutionally protected liberty or

                                                  4
                                                                                      92-cr-00396-H
 1   property interest, and (2) a denial of adequate procedural protections.’” Id. Here,
 2   Defendant fails to explain how he was denied adequate procedural protections.
 3   Defendant’s proceedings were conducted in accordance with the Federal Rules of Criminal
 4   Procedure, and Defendant does not contend that any aspect of his criminal proceedings
 5   violated those procedural rules.1 As a result, Defendant’s procedural due process claim
 6   fails.
 7            In sum, Defendant has failed to show that his conviction for violation of 8 U.S.C. §
 8   1325(a)(2) violated the Equal Protection Clause or the Due Process Clause of the United
 9   States Constitution. See United Mazariegos-Ramirez, 2019 WL 338923, at *2 (holding
10   that the defendant’s prosecution for violation of 8 U.S.C. § 1325(a)(2) in the district court
11   rather than in CVB court “does not the violate the Equal Protection Clause or the Due
12   Process Clause of the United States Constitution”). As such, the Court affirms Defendant’s
13   conviction.
14                                                Conclusion
15            For the reasons above, the Court denies Defendant’s appeal and affirms Defendant’s
16   conviction and judgment.
17            IT IS SO ORDERED.
18   DATED: February 25, 2019
19
                                                         MARILYN L. HUFF, District Judge
20                                                       UNITED STATES DISTRICT COURT
21
22
23
24
25
26
     1
             In his opening brief, Defendant argues in general that aspects of the Court’s § 1325 calendar has
27   at times violated Federal Rule of Criminal Procedure 51(b). (Doc. No. 16 at 11.) But Defendant never
28   specifically asserts that a Rule 51(b) violation occurred during his criminal proceedings. (See generally
     Doc. No. 16.)

                                                        5
                                                                                                 92-cr-00396-H
